PER CURIAM.
The right of trial by jury was waived by stipulation in writing, and the court, on the facts, rendered judgment for the plaintiffs (defendants in error here). The facts disclosed by the record fully sustain the judgment. None of the assignments of error are well taken, and the judgment must be affirmed.
The judgment was for money not otherwise secured, and, on suing out the writ, a supersedeas bond was given under rule 13 of this court (150 Fed. xxviii, 79 C. C. A. xxviii). R. S. U. S. § 1000 (U. S. Comp. St. 1901, p. 712). The defendants in error in the brief request the court to enter judgment here on the supersedeas bond. The practice heretofore prevailing has been to enter such judgment on the bond on motion in the trial court, after the mandate goes down from this court. Gordon v. Third National Bank, 56 Fed. 790, 6 C. C. A. 125. We see no reason in this case for departing from the usual course.
Affirmed.